Citation Nr: 0734143	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  00-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of injury to 
the jaw, other than mandible, including contusions and 
lacerations of the face and lower lip with loss of lower lip 
sensation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had honorable active service from November 1964 
to May 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Roanoke, 
Virginia, Regional Office (RO), which denied an increased 
rating for residuals of a left fibula fracture with 
subjective stiffness in the leg, and for residuals of injury 
to the jaw with loss of teeth, contusions, facial 
lacerations, decreased sensation and laceration of the lower 
lip with scar.  

This case was previously before the Board in December 2001, 
May 2004, and August 2006.  On each occasion, the Board 
remanded the case to the RO for additional development.  

The veteran provided testimony at a hearing at the RO in 
September 2001.  The August 2006 Board decision, in pertinent 
part, remanded the veteran's claim of entitlement to a 
disability rating greater than 10 percent for the service-
connected residuals of injury to the jaw with loss of teeth, 
contusions, facial lacerations, decreased sensation and 
laceration of the lower lip with scar.

After further development, to include an additional VA 
examination, in accordance with a May 2007 rating decision, 
the RO granted service connection for mandible, severe bone 
resorption due to denture wear resulting from in-service 
trauma, and assigned 30 percent disability rating therefor.  
Service connection for this condition was established as 
separate from the issue that remains on appeal and the 
veteran did not express disagreement or dissatisfaction with 
this decision May 2007 rating decision.  Therefore, the only 
issue remaining on appeal is as reflected on the first page 
of this decision.


FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claim.



2. The veteran's residuals of injury to the jaw, other than 
mandible, is not manifested by visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears, (auricles), cheeks, lips), does 
not have two or three characteristics of disfigurement, does 
not cause limitation of motion, and is not manifested by 
severe incomplete paralysis of the fifth cranial nerve.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for residuals of injury to the jaw, other than 
mandible, severe bone resorption due to denture wear, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 4.124a; 
Diagnostic Codes 7800, 7805 (2002 and 2006), and 8205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  


By way of letters dated in January 2002, August 2004, and 
September 2006, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claim, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran was 
provided with adequate notice of the evidence which was not 
of record, additional evidence that was necessary to 
substantiate the claim, and he was informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on his behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the May 
2007 Supplemental Statement of the Case, and also prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical records and reports, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that this matter has been 
remanded or more than one occasion for additional 
development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.


II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Finally, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  Where a law or 
regulation changes during the pendancy of a claim, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).



In this case, the veteran's residuals of injury to the jaw, 
other than mandible, severe bone resorption due to denture 
wear, is currently evaluated as 10 percent disabling under 
Diagnostic Code 7800.

Diagnostic Code 7800, prior to August 2002, provided that 
disfiguring scars of the head, face or neck be evaluated as 
noncompensable if the condition was found to be slight.  A 10 
percent evaluation was warranted where the condition was 
found to be moderate, disfiguring.   A 30 percent evaluation 
was warranted where the condition was severe, especially if 
it produced a marked and unsightly deformity of the eyelids, 
lips, or auricles.  And a maximum 50 percent evaluation was 
warranted where the condition was productive of a completely 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  A Note to 
this section stated that when, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast 
or the like, the 50 percent rating may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  The most repugnant disfiguring 
conditions, including scars and diseases of the skin, could 
be submitted for central office rating with several 
unretouched photographs.

After August 2002, Diagnostic Code 7800 was revised and 
currently provides that disfigurement of the head, face, or 
neck warrants a 10 percent evaluation where there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  And a maximum 80 percent 
evaluation is warranted with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with six or more characteristics of disfigurement.  

Note (1) to the revised code states that the 8 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118 are:  scar 5 or more inches (13 or 
more cm.) in length; scar at least one-quarter inch (0.6 cm.) 
wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Note (2) to the revised code states 
that tissue loss of the auricle should be rated under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.  And Note (3) to the 
revised code provides that unretouched color photographs 
should be taken into consideration when evaluating under 
these criteria.

The veteran's residuals of injury to the jaw, other than 
mandible, severe bone resorption due to denture wear, could 
also be evaluated under Diagnostic Code 7805.  The previous 
Diagnostic Code 7805 is identical to the revised code.  In 
order to warrant a higher evaluation under Diagnostic Code 
7805, the scar must limit the function of the veteran's jaw 
in some way.  

And finally, because the veteran has noted parathesia of the 
lower lip as one of the residuals of the injury to his jaw, 
the veteran's condition could also be evaluated under 
Diagnostic Code 8205 regarding the fifth (trigeminal) cranial 
nerve.  Under this Diagnostic Code, and dependant upon the 
relative degree of sensory or motor loss, incomplete, 
moderate paralysis will be evaluated as 10 percent disabling.  
A 30 percent evaluation is warranted where the incomplete 
paralysis is severe, and a maximum 50 percent evaluation is 
warranted for complete paralysis.

In this case, the veteran's residuals of injury to the jaw, 
have been evaluated by VA on several occasions.  In this 
regard, the Board notes that since the last VA examination in 
June 2005, the RO granted service connection for mandible, 
severe bone resorption due to denture wear resulting from in-
service trauma.  This condition was evaluated as 30 percent 
disabling.  The RO indicated that this condition is the 
result of long-term denture wearing.  The RO also noted that 
the loss of the veteran's lower jaw teeth resulted from the 
1965 motor vehicle accident.  This is the same accident that 
prompted service connection for residuals of injury to the 
jaw.  The RO noted that a separate rating was appropriate for 
these residuals.  

Because a separate evaluation has been established for 
mandible, severe bone resorption due to denture wear 
resulting from in-service trauma, the Board will not include 
in its evaluation of the veteran's service-connected 
residuals of injury to the jaw, symptoms related to the 
separately evaluated mandible condition.

In this case, the veteran has been afforded several VA 
examinations in connection with his claim.  Besides pain and 
loss of bone support consistent with long-term denture 
wearing, a VA examination dated in August 1999 noted a loss 
of sensation in the lower lip.  

A February 2000 VA examination indicated no facial scars, but 
did indicate that the veteran had a scar on the inside of his 
lower lip which the examiner indicated was not noticeable to 
him.  The veteran also reported that he has a depression of 
bone above his left eyebrow, but the examiner stated that he 
could not delineate this himself.  The examiner stated that 
there were no disfiguring, tender, painful, adherent scars, 
or any other type of interference with any type of facial 
function that he could see.

A VA examination dated in June 2003 also noted numbness on 
the left lower lip.  The examiner indicated that the veteran 
suffered partial injury of his alveolar nerve bilaterally 
with sparing of the mental nerve (terminal branch of the 
alveolar nerve).  The examiner noted that the alveolar nerves 
are branches of the third division of the V cranial nerves.  
This injury was noted to be manifested by sensory deficits 
and could result in burns of the lips, persistent biting of 
the lower lip without the patient being aware, and trapping 
of food between the lower gum and cheek.  The examiner stated 
that it was more likely than not that the motor vehicle 
accident in service and the resulting injuries are the direct 
cause of this sensory loss. 


An additional June 2003 dental examination was also afforded 
to the veteran.  The veteran reported the 1965 motor vehicle 
accident with resulting scar of lower lip and loss of nine 
teeth.  A small healed scar on the mucosal surface at the 
midline of the lower lip was noted.  The scar was noted to be 
superficial, non-ulcerated and fully healed.  The veteran 
also reported left side partial numbness due to the accident.  
The examiner stated that the scar is not disfiguring and was 
located inside the mouth rather than the external lip 
surface.  

Finally, additional VA examinations were afforded the veteran 
in June 2005.  These examinations, in addition to noting bone 
loss and pain due to long-term denture wearing, also 
indicated that the veteran had a scar on the mucosa surface 
of the midline lower lip.  The scar was noted to be 
superficial, non-ulcerated and fully healed.  The examiner 
also noted that the veteran complained of parathesia around 
the scar.  Upon examination, the veteran was noted to have 
full range of motion for eating and speaking.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent for residuals of injury to the jaw, 
other than mandible, is not warranted.  In order to warrant a 
higher evaluation for these residuals under Diagnostic Code 
7800, the condition must be severe, especially if it produced 
a marked and unsightly deformity of the eyelids, lips, or 
auricles (under the previous Diagnostic Code), and must be 
productive of visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement (under the current 
Diagnostic Code).  None of the examinations of the veteran 
over the years, however, note any disfigurement due to his 
in-service motor vehicle accident.  The veteran is noted to 
have a scar, but this is on the inside of the veteran's lower 
lip and has been noted to be superficial, non-ulcerated and 
fully healed.  

In order to warrant a higher evaluation under Diagnostic Code 
7805, the scar must have limited the function of the 
veteran's face or jaw in some way.  As noted above, upon 
examination, the veteran was noted to have full range of 
motion for eating and speaking.

Finally, with respect to the numbness or parathesia, 
Diagnostic Code 8205 provides for a higher evaluation for 
incomplete paralysis of the fifth cranial nerve if the 
incomplete paralysis is found to be severe.  In this case the 
June 2003 neurological examination noted numbness on the left 
lower lip.  The examiner indicated that the veteran suffered 
partial injury of his alveolar nerve bilaterally with sparing 
of the mental nerve (terminal branch of the alveolar nerve).  
The examiner noted that the alveolar nerves are branches of 
the third division of the V cranial nerves, and that the 
veteran's condition could result in burns of the lips, 
persistent biting of the lower lip without the patient being 
aware, and trapping of food between the lower gum and cheek.  
This more nearly approximates the criteria for the moderate 
evaluation.  As application of the veteran's symptoms to 
Diagnostic Code 8205 in the alternative do not rise to the 
level of severe incomplete paralysis, the assignment of a 
rating in excess of 10 percent is not warranted.  38 C.F.R. 
§§ 4.7, 4.14.   

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


							[Continued on next page]

ORDER

An evaluation in excess of 10 percent for residuals of injury 
to the jaw, other than mandible, including contusions and 
lacerations of the face and lower lip with loss of lower lip 
sensation, is denied.



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


